Citation Nr: 1412850	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2011, the Veteran requested a Board hearing at his local VA office.  He was notified of his scheduled June 2012 hearing by letter in May 2012, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In August 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).
  
In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.


FINDING OF FACT

The Veteran's hypertension is proximately due to or the result of service-connected PTSD.

CONCLUSION OF LAW

The criteria for service connection for a hypertension have been met.  38 U.S.C.A. § 5107b (West 2002); 38 C.F.R. § 3.310(a) (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the claim is granted, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hypertension, which he contends is caused by his service-connected PTSD.

Service connection shall be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of hypertension.  

Service connection for PTSD has been in effect since 2004.

Since the Veteran filed his claim for service connection for hypertension in 2005, he has been afforded several VA examinations.  The resultant medical opinions, however, are insufficient to decide the claim.

In October 2013, the Veteran submitted two medical articles, one authored by the Department of Veterans Affairs, that suggest there is medical evidence that PTSD may cause or aggravate hypertension.  

In February 2014, a VHA medical expert opined that she could not definitively state that the Veteran's PTSD contributed to his hypertension, nor could she definitely state that it did not.  




The rationale was that although medical literature clearly identifies an association between PTSD and an increased prevalence of hypertension compared to the non-PTSD population, the cited studies also show that a majority of patients with PTSD do not have hypertension.

Having given due consideration to all pertinent lay and medical evidence in the case, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's hypertension is proximately due to or the result of his service-connected PTSD.  
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Resolving reasonable  doubt in the Veteran's favor, the evidence shows that the Veteran's hypertension is proximately due to or the result of his service-connected PTSD.  

Accordingly, service connection for hypertension is warranted. 


ORDER

Service connection for hypertension secondary to service-connected posttraumatic stress disorder is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


